Citation Nr: 1224588	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO. 06-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, addressing claims for increased rating for PTSD, and not granting TDIU. 

In June 2009, the Board denied the Veteran's claim for an increased rating for PTSD and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In March 2010, the Court granted a Joint Motion for Remand and vacated the June 2009 Board decision. The Court then remanded the matter to the Board for action consistent with the March 2010 Court order.

In August 2010, the Board determined that the Veteran was entitled to a 50 percent evaluation effective January 1, 2006, but denied a rating in excess of 30 percent between August 24, 2004 and October 26, 2005, a rating in excess of 50 percent between January 1, 2006 and September 23, 2007, and a rating in excess of 70 percent as of November 1, 2007. The issue of entitlement to TDIU was remanded. The Veteran appealed that portion of the decision concerning his claim for increased rating to the Court. In March 2011, the Court granted a Joint Motion for Partial Remand and vacated the August 2010 Board decision. The Court again remanded the matter to the Board for action consistent with its April 2011 order.

The Veteran was granted a temporary total disability rating for PTSD with depressive disorder from October 27, 2005 to December 31, 2005 and from September 24, 2007 to October 31, 2007. As this is the highest disability rating allowed, entitlement to an increased rating for this time period is not currently before the Board. 
The Board in an October 2011 decision denied increased evaluations from those ratings already assigned for PTSD. The record does not reflect that the Veteran appealed that Board decision. Also in October 2011 the Board remanded the TDIU claim for an additional examination and other development. 

In April 2009, the Veteran was afforded a personal hearing before a Veterans Law Judge. A transcript of the hearing is of record. The Veterans Law Judge who conducted the April 2009 hearing has since retired from the Board. The Veteran was offered the opportunity to testify at another hearing with a Veterans Law Judge who will decide his appeal, and in a May 2010 response he declined that offer. However, the Veteran's authorized representative in December 2011 requested a videoconference hearing before a Veterans Law Judge of the Board. The Board accordingly remanded the case again in February 2012 for that hearing. The videoconference hearing was conducted in June 2012. A transcript of the hearing is of record. 

The Board in the introduction to its February 2012 remand noted that subsequent to its October 2011 decision, the Denver RO issued a supplemental statement of the case (SSOC) in December 2011 that adjudicated the issues of entitlement to a compensable rating for malaria and entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified, with alcohol dependency, in remission. However, it may be noted that an SSOC may not announce the RO's initial decision on a matter. 38 C.F.R. § 19.31(a); Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007). The Board in February 2012 also noted that the issue of entitlement to a rating in excess of 70 percent for PTSD was denied by the Board in its October 2011 decision. In a December 2011 statement, the Veteran's representative requests that the statement be considered a VA Form 9 (substantive appeal) of the December 2011 SSOC. The Board in February 2012 referred to the RO for appropriate action issues thus raised by the SSOC actions of December 2011 regarding malaria and entitlement to a rating in excess of 70 percent for PTSD, and the December 2011 submission by the then authorized representative. The Board again directs the RO's attention to these issues, for appropriate action. The Board is presently without jurisdiction as to these matters. See 38 C.F.R. § 20.101(a), (d) (2011) (jurisdiction of the Board; limitations of Board authority to determine jurisdiction). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board in October 2011 remanded the case for an additional VA examination addressing medical issues underlying the Veteran's claim for TDIU. As the Board then noted, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998). Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West. D'Aries v. Peake, 22 Vet. App. 97 (2008). Here, the Denver RO obtained no additional VA examination following the October 2011 remand, thus failing to achieve substantial compliance with the Board's October 2011 remand. The present remand is thus required to remedy that substantial failure in compliance. Stegall; D'Aries. 

The Veteran's authorized representative in June 2012 did submit a letter from a treating VA psychiatrist addressing the Veteran's psychiatric disability, but the Board finds that this letter is no adequate substitute for further examination review for compensation purposes. D'Aries. The Veteran's prior authorized representative had prior to the October 2011 remand submitted a July 2011 vocational evaluation by a vocational expert, prepared on the Veteran's behalf and addressing vocational incapacities as related to his service-connected PTSD with depression, among other issues. However, the Board in its October 2011 decision recognized potential bias in this evidence, and in the accompanying remand accordingly sought the further VA examination to develop the TDIU claim. The Board finds that the evidence currently of record does not render inapplicable the necessity for additional examination as found in the October 2011 Board remand, and hence the current remand again seeks that examination development. Id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Afford the Veteran the opportunity to further address the remanded claim by submission of additional evidence or argument. Any responses and evidence received should be associated with the claims file, and any indicated development should be undertaken.

2. Obtain and associate with the claims file (or the Virtual VA file) VA records of treatment to the extent not yet already obtained and associated with the claims file. Also obtain any unobtained private treatment records, with the Veteran's authorization and assistance, as appropriate.

3. Schedule the Veteran for an appropriate VA medical examination to determine the severity of disability caused by his service-connected PTSD with depressive disorder, not otherwise specified, with alcohol dependency, in remission, to determine whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation. The claims file must be made available to the examiner for review prior to the examination. To the extent credible and medically supportable, other evidence, including lay statements, may be used to support a diagnosis or an assessment of severity or etiology, even in the absence of contemporaneous medical evidence. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. The examiner should do the following: 

a. The examiner should review past relevant records, including prior VA examination addressing psychiatric disability in July 2011, the vocational assessment by a private vocational expert C.K.W. dated in July 2011, the March 2012 letter provided by a treating VA staff psychologist, and other relevant past VA and private examination and treatment records. This should include review of the Veteran's electronic medical records as contained in the CAPRI system, as well as virtual VA records contained within the Veteran's Virtual VA claims folder. The examiner's findings and opinions as to symptoms and severity should thus reflect the Veteran's service-connected psychiatric disability as a whole and consideration of all relevant evidence, inclusive of statements by the Veteran to the extent these are found to be credible. 

b. The examiner should specifically state whether the Veteran's service-connected disabilities, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

c. The examiner should provide a complete rationale for all his or her opinions or conclusions.

4. Thereafter, readjudicate the remanded claim de novo. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



